Exhibit 10.5


FOURTH AMENDMENT
TO THE
SAN JOSE WATER COMPANY CASH BALANCE
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
(Amended and Restated on January 25, 2012, Effective as of January 1, 2012)
WHEREAS, San Jose Water Company (the “Company”) maintains the San Jose Water
Company Cash Balance Executive Supplement Retirement Plan (the “Cash Balance
SERP”);
WHEREAS, the Company wishes to amend the Cash Balance SERP to add special
provisions for Eric Thornburg’s participation thereunder;
WHEREAS, Section 8.01 of the Cash Balance SERP permits the Board of Directors to
amend the Cash Balance SERP;
NOW, THEREFORE, the Cash Balance SERP is hereby amended as follows effective
November 6, 2017:
1.
Section 6.2 is amended in its entirety to read as follows:

6.2    Special Provisions for Designated Participants.
(a)    The participation in the Plan by James P. Lynch shall be subject to the
following modifications of the terms and provisions otherwise in effect for all
other Participants in the Plan and shall, accordingly, apply to and govern his
Compensation Credits under the Plan:
For each Plan Quarter that James P. Lynch remains an Eligible Employee
participating in the Plan, Compensation Credits shall be made to his Account in
an amount determined in accordance with the provisions of Section 3.2(a) of the
Plan but based on the following chart in lieu of the chart that otherwise
appears in such Section 3.2(a):
Years of Credited Service
Percent of Compensation
Less than 20
15%
20 or more
16%

(b)    The participation in the Plan by Eric Thornburg shall be subject to the
following modifications of the terms and provisions otherwise in effect for all
other Participants in the Plan and shall, accordingly, apply to and govern his
Compensation Credits under the Plan:
(i)    Notwithstanding the provisions of Section 1.10, the special sign-on bonus
specified in Eric Thornburg’s employment agreement will be included in his
Compensation for the Plan Quarter in which it is paid.
(ii)    Notwithstanding the provisions of Article II, Eric Thornburg shall
become a Participant in the Plan as of November 6, 2017.





--------------------------------------------------------------------------------




(iii)    For each Plan Quarter that Eric Thornburg remains an Eligible Employee
participating in the Plan through the end of the Plan Quarter including Eric
Thornburg’s sixty-fifth birthday, Compensation Credits shall be made to his
Account in in accordance with the provisions of Section 3.2(a) of the Plan, but
in an amount determined under the following chart in lieu of the chart that
appears in such Section 3.2(a):
Percent of Compensation
39%

(iv)    For each Plan Quarter that Eric Thornburg remains an Eligible Employee
participating in the Plan beginning with the Plan Quarter following the quarter
in which occurs Eric Thornburg’s sixty-fifth birthday, Compensation Credits
shall be made to his Account in accordance with the provisions of Section
3.2(a), but based on his Years of Credited Service in an amount determined under
the following chart:
Years of Credited Service
Percent of Compensation
Less than 10
11%
10 but less than 15
12%
15 but less than 20
14%
20 or more
16%

(c)    The participation in the Plan by James P. Lynch and Andrew F. Walters
shall be subject to the following modifications of the terms and provisions
otherwise in effect for all other Participants in the Plan and shall,
accordingly, apply to and govern the vesting of their Accrued Benefit
thereunder:
Notwithstanding anything to the contrary in Section 4.1 of the Plan, James P.
Lynch and Andrew F. Walters shall each vest in their Accrued Benefit under the
Plan upon their completion of Years of Service as follows:
Years of Service Completed
Vested Percentage
Less than 3
None
3 or More
100%

(d)    Notwithstanding anything to the contrary in Section 4.1 of the Plan, Eric
Thornburg shall fully vest in his Accrued Benefit under the Plan upon his
attainment of age sixty-five (65).
(e)    Except as expressly provided in this Section 6.2, all the terms and
provisions of the Plan shall apply to James P. Lynch, Andrew F. Walters and Eric
Thornburg and shall govern their participation in the Plan and their accrual of
a Retirement Benefit thereunder.
(f)    The provisions of this Section 6.2 shall not apply to any Participant in
the Plan other than James P. Lynch, Andrew F. Walters and Eric Thornburg, and
shall have no





--------------------------------------------------------------------------------




effect or impact on any such other Participant’s benefit entitlement or benefit
accrual under the Plan.
2.    Except as expressly modified by this Fourth Amendment, all the terms and
provisions of the Cash Balance SERP shall continue to remain in full force and
effect.
IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed on this 26th day of September, 2017.
                    
SAN JOSE WATER COMPANY
 
By: /s/ W. Richard Roth
W. Richard Roth, President,
Chief Executive Officer and
Chairman of Board of Directors








